Wheeler, J.
The principal and only question of any difficulty or importance is, whether the assignment of the note carried with it the vendor’s lien for the purchase money ; and we are of opinion that it did. The subject was sufficiently examined and considered in a case lately decided at Tyler ; and the argument need not be here repeated.
The filling up of the blank indorsement with the words used, . did not change the liability created bylaw upon the indorser ; nor does it appear that it was not in exact conformity to the agreement under which the indorsement was made.
As respects the evidence of notice, it was, we think, prima facie sufficient. Upon the reconveyance of the property to Glasscock and Blakey, the note, which was a lien upon it, not having been paid, it was to be expected that they would assume its payment j and there can be but little doubt, that that was the subject of the conversation detailed by the witness. There being no evidence of any other transaction to which it could have related, prima facie, it must be taken to have had reference to the payment of this debt.
We are of opinion that there is no error in the judgment and it is affirmed.
Judgment affirmed.